El Juez Asociado Se. Aldeey,
emitió la opinion del tribunal.
Los hijos de Don José Loreto Eíos y su viuda, ésta por sí y representando a algunos de aquellos que son menores de edad, y todos como herederos de dicho señor, constitu-yeron en escritura de 6 de julio de 1910 hipoteca voluntaria a favor de la sociedad mercantil Sucesores de Eoses y Cía. sobre una finca que aun está inscrita en el Begistro de la Propiedad de Arecibo a nombre de su causante, y presentado el documento en dicho registro para su inscripción, la negó dicho registrador por el fundamento que consta en la nota que transcribimos y contra la que se ha interpuesto el jiresente recurso gubernativo:
“Denegada la inscripción de la hipoteca que comprende este do-cumento, por 'resultar que la finca hipotecada se halla registrada por su inscripción primera a favor de Don José Loreto Ríos y Ramírez de Arellano, quien la adquirió por título de compra, siendo de estado casado, y que fué denegada su inscripción a favor de sus herederos *353por no haberse practicado previamente la liquidación de la sociedad legal de gananciales llevada con Doña Antonia Yillafaña Torrado, según resulta de la anotación letra A; y siendo tal defecto insubr sanable, en cumplimiento de lo establecido en la sección 7a. de la fey de 1°. de marzo de 1902, se tomó anotación preventiva que tendrá efecto legal durante ciento veinte días de esta fecha, ¿1 folio 116 vúelto del tomo 94 de Utuado, finca número 3546 duplicado, anotación letra D. Arecibo, 21 febrero, 1913.”
Por más que la mercantil recurrente sostiene su apelación por el único motivo de que inscrita una finca a favor de una persona casada, sus herederos pueden inscribir en pro in-diviso los bienes de su causante ,sin necesidad .de practicar previamente la liquidación de la sociedad legal de gananciales habida con la esposa del difunto, sin ■ embargo, ¡no es esa -lá cuestión que surge de la nota recurrida, sino la de si puede inscribirse un acto de enajenación o gravamen verificado por los herederos de la persona a cuyo favor está inscrita la finca sin que antes se haya hecho la inscripción á favor de ellos.
Del registro resulta que la finca sobre- la que se cons-tituye el gravamen está aun inscrita a nombre de Don José Loreto Ríos, porque fue negada la inscripción a favor de sus herederos y sin que se haga un asiento de inscripción a favor de los que han constituido el gravamen a favor de la mer-cantil recurrente, no puede verificarse la inscripción del título de esta sociedad por prohibirlo terminantemente el articuló 20 de la Ley Hipotecaria al exigir en su párrafo, primero que para inscribir o anotar los títulos en que se, transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales, deberá constar previamente inscrito o anotado el de-recho de la persona que otorgue o en cuyo' nombre se haga la transmisión o gravamen; y- al ordenar en su párrafo cuarto que los registradores denieguen la inscripción cuando, el der recho resulte inscrito a favor de persona distinta; ■ de. la qne. otorgue la transmisión.o gravamen., . .. •
Así, pues, mientras los herederos de Don Josae Loreto Ríos no inscriban previamente la finca a su nombre, no seran ins-*354cribibles los actos o contratos por los que se transmita o grave algún inmueble o derecho real heredado. Luiña Hermanos et al. v. Registrador de la Propiedad, 3 D. P. R., 40; Cabañas v. Registrador de la Propiedad, 8 D. P. R., 78.
La nota recurrida debe ser confirmada.
’ Confirmada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.